                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

KENNY WASHBURN
DEANNA WASHBURN                                                                   PLAINTIFFS

V.                                                  CIVIL ACTION NO. 4:18-CV-103-SA-JMV

WILLIAM E. VINSON
AND XYZ CORP 1-10                                                              DEFENDANTS

                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS DAY this cause came before the Court on the ore tenus Motion of the parties

seeking an Order dismissing this matter with prejudice. The Court, having been advised that the

parties have reached a settlement agreement and completed the necessary paperwork to finalize

the same, finds that the Motion is well-taken and should be sustained.

       IT IS, THEREFORE, ORDERED that this matter is hereby dismissed with prejudice with

each party to bear their own costs.

       SO ORDERED, this the 18th day of December, 2019.



                                             /s/ Sharion Aycock_______________________
                                             UNITED STATES DISTRICT COURT JUDGE

APPROVED:


s/Yancy B. Burns
YANCY B. BURNS,
ATTORNEY FOR PLAINTIFF


s/Glenn F. Beckham
GLENN F. BECKHAM,
ATTORNEY FOR DEFENDANT




                                                1
